Citation Nr: 1758280	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  06-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to October 1976.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran presented sworn testimony at a hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In April 2013, the Board reopened service connection for a cervical spine disability.  In April 2013, June 2014, and April 2016, the Board remanded the matters on appeal for further development, to include appropriate VA examinations and requisite medical opinions.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In June 2014, the Board remanded a claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In a June 2015 rating decision, entitlement to a TDIU was granted, effective July 16, 2011, the day following the Veteran's last day of gainful employment.  As this represents a full grant of the benefit sought as to the TDIU claim, it is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

FINDINGS OF FACT

1.  A cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter; physical examination of his neck and spine was normal upon separation examination in August 1976; the cervical spine disability is not related to injury, disease, or other event in active service, and it is not due to or aggravated by a service-connected disability.  

2.  Radiculopathy of the upper extremities was not manifested during the Veteran's active duty service or for many years thereafter; physical examination of his neck and spine was normal upon separation examination in August 1976;  radiculopathy of the upper extremities is not related to injury, disease, or other event in active service, and it is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for radiculopathy of the upper extremities, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 2004, March 2004, February 2005, October 2005, August 2006, July 2007, July 2008, April 2013, and September 2014.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, degenerative disc disease, and an organic disease of the nervous system such as radiculopathy, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Additionally, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis 

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability and neuropathy of the upper extremities. 

At the hearing before the Board in September 2012, the Veteran testified that he injured his neck in service.  He stated that during training exercises, he had to carry 50 pound boxes of sand to simulate toting ammo.  He stated that his partner dropped it and it caused him to go forward and backward like whiplash and that was the primary way he hurt his neck.  He stated that he sought medical treatment for his back injury and he was put on a table and they put heat on his back and he went to sleep and fell off the table.  He stated that when the health care providers came in, he was on the floor.  He stated that he filed a claim for the cervical spine injury in 1978.  He indicated that he thinks he went to a doctor right way after he got out but he was not sure.  Board Hearing Transcript, pages 12-13.  At the April 2004 VA examination, the Veteran reported that he suffered a back injury in basic training and immediately experienced back "popping" and headaches; lumbosacral strain was diagnosed in 1975 and he was discharged due to back pain.  The report notes that the Veteran reported that he began to experience worsening back and neck pain in 2002 and in 2003, he had a cervical fusion at C4-C5.  The 2013 VA examination report indicates that the Veteran stated that the neck pain started about a year after he got out of service and it was spontaneous.  He stated that he had some pain in basic training but it did not bother him enough to complain about it and the neck really started hurting in 2002.  He did not remember anything specific that caused it.  At the March 2015 VA examination, the Veteran reported that the cervical spine symptoms began in 1975 when he had the initial injury and he had a major onset of symptoms in 2002.  

The Veteran contends that his cervical spine disability is due to the injuries in active service and he has reported the onset of symptoms in active service.  The Veteran is competent to describe a firsthand event such sustaining an injury and to describe observable symptoms such as neck pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's statements have limited credibility because the statements are general, are inconsistent with other evidence of record, and were made in connection with a claim for compensation.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The record shows that the first time the Veteran reported having in-service neck symptoms of pain and neck injuries after he separated from active service and when he filed his claim for compensation in October 2003.  Service treatment records do not document cervical spine symptoms.  When the Veteran reported neck symptoms upon VA examination in February 1979, he did not report that the symptoms began in service.  The Veteran filed his initial claim for service connection for a cervical spine disability in March 1982 and he attributed the cervical spine disability to the service-connected lumbar spine injury.  He did not report the onset of cervical spine symptoms in active service.  
Further, the Veteran's own statements as to the onset of the cervical spine symptoms are inconsistent.  For instance, a June 2003 VA treatment record indicates that the Veteran reported that the neck pain started in November 2002.  He reported having low back pain since in service and his neck pain started in November 2002.  The Veteran reported that the neck pain causes headache and radiates to shoulder blade.  The histories reported by the Veteran for treatment purposes are found to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes, as it is assumed that the Veteran would not hide symptoms from the medical professional from whom he was seeking treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The service treatment records do not document chronic or recurrent neck symptoms.  The record shows that the Veteran sustained an injury to the low back in active service and he sought medical treatment.  The service treatment records show treatment for the low back injury and there were no findings or complaints pertinent to the cervical spine.  The Veteran did not have any neck complaints upon separation examination in August 1976.  Physical examination of the neck, spine, upper extremities and neurologic system was normal.  

Post service evidence shows that the Veteran filed a claim for a back disability in January 1978.  Upon May 1978 VA examination, the Veteran reported having longstanding chronic low back problems of a 3 year duration accompanied by numbness in the legs.  There was no report of neck symptoms.  The diagnosis was invertebral disc syndrome.   Service connection for lumbosacral strain was granted in a March 1978 rating decision, and a 20 percent rating was assigned in January 12, 1978.  A February 1979 VA neuropsychiatric examination report indicates that the Veteran reported that he had pain in his low back, legs, arms, and the pain was now up to his neck and head.  In March 1982, the Veteran filed a claim for service connection for a cervical spine disability as a result of his service-connected lumbar injury.  An April 1982 rating decision denied service connection for a cervical spine disability on the basis that the service treatment records did not show a condition of the cervical spine during service.  A March 1984 VA orthopedic examination report indicates that the lumbar spine was examined.  The Veteran reported having pain in the low back and in the center of the back and the pain extends to both sides and the pain sometimes radiates to the hips.  The Veteran did not report pain in the neck or cervical spine region.    

Post service medical records show that the Veteran reported having neck pain in November 1995.  A November 1995 private treatment record from Dr. F. indicates that the Veteran presented with chief complaints of constant pain in both shoulders and the neck which began last Friday.  The pain was described as sharp.  The diagnosis was bursitis and shoulder pain.  

The first medical evidence of a diagnosis of a cervical spine disability is in 2003.  A February 2003 treatment record from Dr. F. indicates that the Veteran complained of neck pain.  The Veteran stated that when he turns his head, he hears a grinding sound.  Examination of the neck revealed tenderness at C6-7.  The diagnosis was cervical strain, new.  February 2003 cervical spine X-rays revealed posterior spurring at C5-6, mild central spinal stenosis, and mild disc interspace narrowing at that level.  A February 2003 MRI of the cervical spine revealed central and rightward disc protrusion associated with spurring at the C5-6 level causing mild focal central spinal stenosis.  

An April 2003 treatment record indicates  that the Veteran reported that his neck was getting worse.  Examination of the neck revealed full range of motion of the neck with no stiffness.  There was tenderness of the cervical area and pain on lateral movement and extension and flexion.  The diagnosis was cervical arthritis, new.  A May 2003 treatment record from Dr. F. indicates that the Veteran had two unrelated problems and one was related to his lower back and the persistence of the lower back pain dictates further studies.  Dr. F. indicated that as for the cervical spine, the Veteran had radiological findings of a moderate sized herniated disc at C5-6.  Dr. F. indicated that the Veteran symptoms were very minimal and the Veteran "clearly did not have C5 or C6 radiculopathy."  Dr. F. indicated that the Veteran would benefit with conservative treatment to include physical therapy directed to the cervical and lumbar areas.  A May 2003 initial evaluation report at U.R. Medical Center indicates that the Veteran had complaints of neck pain and low back pain.  It was noted that no known trauma was sustained.  The assessment was cervical pain with radiculopathy and low back pain.  The Veteran was instructed in home exercise.  

A June 2003 VA treatment record indicates that the Veteran reported that the neck pain started in November 2002.  He reported having low back pain since in service and his neck pain started in November 2002.  The Veteran reported that the neck pain causes headache and radiates to shoulder blade.  

An August 2003 cervical spine myelogram indicates that the cervical portion of the myelogram demonstrates evidence of moderate anterior extradural defect at the C5-6 level with mild decreased filling of the roots levels bilaterally.  There is also slight effacement of the root sleeves at the C 6 7 level.  There was a mild anterior extradural defect at the C4-5 level also.  In September 2003, the Veteran underwent an anterior cervical diskectomy and fusion at 2 levels at C4-C5 and C5-C6.  The preoperative and post-operative diagnoses were cervical radiculopathy and spondylosis at C4-C5 and C5-C6.  In October 2003, the Veteran filed an informal claim for service connection for a cervical spine disability.  

There is no competent evidence of record showing a diagnosis of cervical spine arthritis or disc disease within one year of service separation.  The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic or recurrent cervical spine symptoms of neck pain in service or since service separation.  The Veteran provided lay evidence of cervical spine symptoms in active service.  However, the August 1976 separation examination of the neck and was normal.  Further, the February 2017 VA medical opinion indicates that the VA examiner opined that the reported neck symptoms in active service were different than the symptoms due to the current cervical spine disability.  The weight of the competent and credible evidence shows that arthritis and disc disease of the cervical spine was first diagnosed in 2003, over 25 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted.
The Board finds that the weight of the competent and credible evidence establishes that the Veteran's cervical spine disability first manifested after active service and is not related to injury, disease, or event in active service, and is not caused or aggravated by the service-connected lumbar spine disability or other service-connected disability.   

The Veteran was initially afforded a May 2013 VA cervical spine examination.  The examiner noted that there was no evidence that the Veteran had been seen in service for a neck condition.  The Veteran stated that his neck started giving him trouble in 1978, two years after service and that the first time that he sought medical treatment was in 2002.  X-rays showed degenerative joint disease and no evidence of a traumatic condition.  The VA examiner opined that the Veteran's neck condition was less likely than not related to service and that it was less likely that the Veteran's service-connected low back condition caused or aggravated his neck condition.   

In March 2015, the Veteran was afforded another VA cervical spine examination.  The Veteran reported that the date of onset of the symptoms was 1975.  He stated that the cervical spine condition began with the original injury.  He stated that he had the major onset of symptoms at Fort Jackson, South Carolina, during a training accident while simulating carrying 50 pounds of ammunition in sand.  The Veteran stated that his partner stopped and this caused a whip lash action to his neck and arm.  The Veteran stated that the condition has gotten worse and he had limited use of the arms and neck, and over the years, this progressed to pain in neck radiating into arms and numbness and tingling in both of the last two fingers.  The diagnosis was cervical degenerative disc disease; status post anterior cervical disc fusion; and cervical intervertebral disc syndrome involving the C5-C6 nerve root.  The VA examiner opined that the Veteran's diagnosed cervical spine disability was less likely than not incurred in or caused by service because there were no service records indicating any cervical spine injury.  

In an August 2016 VA addendum opinion, the VA examiner is asked to address the Veteran's contentions, to include that during training in service, he was carrying 50 pound bags of ammunition in the sand when a partner stopped, causing whip lash action to his neck and arm.  In addition, the Veteran reported that he fell off a hospital bed in 1975 or 1976 while being examined and treated at Fort Devens Army Hospital and that this contributed to his neck injury.  The VA examiner considered the Veteran's report of medical history and report of symptoms.  The VA examiner opined that the cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the rationale was that the service records do not document chronic on-going treatment or condition for cervical disability with radiculopathy.  The VA examiner noted that the Veteran met with a medical evaluation board for medical separation that specifically stated cervical condition was normal.  The VA examiner indicated that at the time the Veteran complained of his back injury, there was no mention of complaint of neck injury.  The VA examiner noted that post service, the Veteran had a herniated disc with surgery.  Regarding the injuries when the Veteran was carrying 50 pounds of weight when his partner stopped and the Veteran stated he fell off a hospital bed, the VA examiner indicated that neither condition led to the separation examination showing a cervical disability, but rather the separation examination stated the cervical spine was normal.    

The VA examiner further opined that it was less likely than not that the Veteran has a cervical disability with radiculopathy was caused by a service-connected disability including schizophrenia, sleep disorder, lumbar strain with disc disease, and scars.  The VA examiner noted that mental issues do not cause cervical spine disability and scars do not cause cervical spine disabilities.  The VA examiner stated that distal lumbar strain with disc disease does not cause proximal cervical spine disabilities.  The VA examiner further opined that it was less likely than not that the cervical spine disability with radiculopathy was aggravated beyond it's normal progression by service-connected disabilities, schizophrenia, sleep disorder, lumbosacral strain with disc disease, radiculopathy of the lower extremities, and scars.  The VA examiner stated that mental issues and scars do not cause an aggravation of cervical disability with radiculopathy, and distal lumbosacral strain with disc disease and radiculopathy lower extremities do not cause aggravation of proximal cervical disability with radiculopathy.  The VA examiner stated that medical records do not document an aggravation of cervical condition by service-connected disabilities, and medical documentation shows that the Veteran suffered herniated discs of the cervical spine after service.   

In a February 2017 VA addendum opinion, the VA examiner is asked to consider and discuss: the Veteran's wife's testimony (see March 2005 VA form 21-4138) regarding the onset and statements regarding the continuity of symptomatology; and the February 1979 VA neuropsychiatric examination noting that the Veteran complained of low back pain that was up into his neck and head.  The VA examiner noted that the evidence was considered. 

The VA examiner opined that the cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event,  or illness.  The VA examiner stated that the rationale was that it was less likely than not that the Veteran's cervical spine disability with radiculopathy is related to service.  The VA examiner stated that the service records do not document a chronic on-going treatment or condition for a cervical disability with radiculopathy.  It was noted that the Veteran met a medical evaluation board for medical separation that specifically stated cervical spine was normal.  At the time Veteran complained of his back injury, there was no mention of a complaint of neck injury.  The VA examiner stated that post-service, the Veteran had a herniated disc with surgery.  The VA examiner noted that the Veteran stated that he was carrying 50 pounds of weight when his partner stopped and the Veteran stated that he fell off a hospital bed.  The VA examiner opined that neither condition led to a separation exam showing a cervical spine disability, but rather the separation examination stated the cervical spine was normal.  

The VA examiner opined that it was less likely than not that Veteran has a cervical disability with radiculopathy that is related to service.  The VA examiner considered the Veteran's statements, buddy statements, the remand, and the 1979 neuropsychiatric examination have been considered.  The VA examiner noted that the Veteran's wife stated that Veteran had back pain and neck pain but developed severe neck pain years after service in a time-frame corresponding to his post-service herniated cervical disc.  The VA examiner noted that the wife does not describe upper extremity neuropathy.  He noted that neck pain is a distinct and separate diagnosis from herniated cervical disc with upper extremity neuropathy and spinal stenosis.  The VA examiner stated that a generic statement of neck pain does not lead to a diagnosis of cervical disc disease.  The VA examiner noted the Veteran's separation physical board specifically stated that his cervical spine disability was normal.  The VA examiner noted that the February 1979 neuropsychiatric examination noted that the Veteran complained of back pain that sometimes went up his back to his neck and head.  The VA examiner stated that neck pain is a distinct and separate diagnosis from herniated cervical disc with upper extremity neuropathy.  It was noted that the neuropsychiatrist did not perform a physical examination and he did not describe upper extremity neuropathy.  It was noted that his separation physical board specifically stated that the Veteran's cervical spine disability was normal.  The VA examiner further noted that two separate VA examiners have concluded that the current cervical spine disability was not related to service. 

The Board finds that the VA examination and medical opinions, taken together, are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) holding in Dalton v. Peake, 21 Vet. App. 23 (2007).  The Board finds that the 2017 VA examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  The VA examiner based the opinion on the findings of a normal neck, spine, and neurologic examinations on separation examination in August 1976.  The VA examiner further noted that neck pain is a distinct and separate diagnosis from herniated cervical disc with upper extremity neuropathy which was detected in 2003.  

The Board further finds the VA medical opinions, taken together, to be highly probative because the VA examiners reviewed the Veteran's claims file and medical history, considered the Veteran's report of injuries and symptoms in active service and report of symptoms after service, considered the other lay evidence of record including the Veteran's wife's lay statement, and provided a rationale for the opinions.  The opinions are consistent with the Veteran's service treatment records and the other competent and credible evidence of record.  The VA examiners cited to the facts that support the opinion and provided a rationale.  The Board finds that the opinions are based upon sufficient facts and data and the opinions, taken together, are probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds the weight of the competent and credible evidence shows that the cervical spine disability is not due to or permanently aggravated by a service-connected disability to include the lumbar spine disability.  In the August 2016 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran has a cervical disability with radiculopathy caused by a service-connected disability including schizophrenia, sleep disorder, lumbar strain with disc disease, and scars.  The VA examiner noted that mental issues do not cause cervical spine disability and that scars do not cause cervical spine disabilities.  The VA examiner stated that distal lumbar strain with disc disease does not cause proximal cervical spine disabilities.  The VA examiner further opined that it was less likely than not that the cervical spine disability with radiculopathy was aggravated beyond it's normal progression by service-connected disabilities, schizophrenia, sleep disorder, lumbosacral strain with disc disease, radiculopathy of the lower extremities, and scars.  The VA examiner stated that mental issues and scars do not cause an aggravation of cervical disability with radiculopathy, and distal lumbosacral strain with disc disease and radiculopathy lower extremities do not cause aggravation of proximal cervical disability with radiculopathy.  The VA examiner stated that medical records do not document an aggravation of cervical condition by service-connected disabilities, and medical documentation shows that the Veteran suffered herniated discs of the cervical spine after service.  The May 2013 VA cervical spine examination report indicates that the VA examiner opined that it was less likely that the Veteran's service-connected low back condition caused or aggravated his neck condition. 
The Board finds the 2016 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and considered the examination findings and diagnostic reports before rendering the medical opinion.  The VA examiner cited to the facts that support the opinion.  Hernandez-Tokens; supra; and Prejean; supra.  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez; supra.  As such, the Board finds the VA medical opinion to have great probative weight.

The Veteran has not submitted competent lay or medical evidence that the current cervical spine disability is causally related to active service or to a service-connected disability to include the lumbar spine disability.  The Veteran himself has related his cervical spine disability to the injuries in service and to the lumbar spine disability.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the etiology and onset of degenerative joint disease or degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the current cervical spine disability and active service.  There is no competent medical evidence to establish that a service-connected disability causes or aggravates the current cervical spine disability.

The Board finds the weight of the competent and credible evidence shows that the cervical spine disability to include arthritis and degenerative disc disease did not manifest in service, first manifested over 25 years after active service, and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the cervical spine disability is not due to or permanently aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability on a direct and secondary basis, and the claim for service connection is denied.

The Board finds the weight of the competent and credible evidence shows that the radiculopathy of the upper extremities did not manifest in service, first manifested over 25 years after active service, and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the radiculopathy of the upper extremities is due to the cervical spine disability and service connection is not in effect for this disorder.  The March 2015 VA examination report indicates that the veteran had radiculopathy and the nerve roots involved were C5/C6.  As noted above, in the August 2016 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran has a cervical disability with radiculopathy was caused by a service-connected disability including schizophrenia, sleep disorder, lumbar strain with disc disease, and scars.  The VA examiner further opined that it was less likely than not that the cervical spine disability with radiculopathy was aggravated beyond it's normal progression by service-connected disabilities, schizophrenia, sleep disorder, lumbosacral strain with disc disease, radiculopathy of the lower extremities, and scars.  See the August 2016 VA medical opinion.  

Service connection is not warranted for the radiculopathy of the right and left upper extremities on a secondary basis because service connection is not in effect for a cervical spine disability.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for left and right upper extremity radiculopathy as secondary to the cervical spine disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his left and right upper extremity radiculopathy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for left and right upper extremity radiculopathy as secondary to the cervical spine disability is without legal merit.  Id.   

The Board finds that service connection for left and right upper extremity radiculopathy on a direct basis is not warranted.  The service treatment records do not documents complaints or treatment of left and right upper extremity radiculopathy.  The June 1976 separation examination report indicates that examination of the upper extremities, hands and neurologic system was normal.  Radiculopathy was first diagnosed over 25 years after active service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the symptoms or disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence of record showing a diagnosis of radiculopathy of the upper extremities within one year of service separation.  The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic or recurrent symptoms of radiculopathy in service or since service separation.  The weight of the competent and credible evidence shows that the Veteran first began having radicular symptoms in about 2003, over 25 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307 (a) or 38 C.F.R. § 3.303 (b) is not warranted. 

The weight of the competent and credible medical evidence shows that the current radiculopathy of the upper extremities is caused by the cervical spine disability.  There is no competent evidence that relates the radiculopathy of the upper extremities or the scar to any injury, disease, or other event in active service. 

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for the radiculopathy of the upper extremities on a direct, presumptive, or secondary basis.  Therefore, service connection is denied.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability, is denied.
Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a service-connected disability, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


